Citation Nr: 0336428	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which denied service connection for PTSD 
on the merits.  In February 2003, the veteran testified at an 
RO hearing.  A copy of the hearing transcript has been 
associated with the record.

In a December 2003 VA Form 9, the veteran asked that he be 
considered for service connection for paranoid schizophrenia 
and sleep disorder in addition to PTSD.  These matters are 
referred to the RO for clarification and appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD; the veteran was informed of this decision the same 
month but did not file a notice of disagreement (NOD) within 
one year of such notification.

2.  Evidence added to the record since the March 1989 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement to service connection for PTSD.




CONCLUSIONS OF LAW

1.  The March 1989 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
March 1989 rating decision sufficient to reopen the veteran's 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002) before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective March 7, 1997.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2003)).  The 1998 and 1999 criteria for evaluating PTSD 
claims are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2001).  The 1999 amendments primarily codified the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997), 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxed 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The Board notes that the 2002 
amendments pertain to PTSD claims resulting from personal 
assault; however, the veteran's claim is not based on a 
personal assault.  38 C.F.R. 
§ 3.304(f) (2003).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  The Board finds 
that, as the revised version of 38 U.S.C.A. § 5107 in the 
VCAA eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the 1998 and 1999 criteria 
for evaluating PTSD claims are substantially the same, they 
are, therefore, applicable law.  38 U.S.C.A. § 5107 (West 
2002).  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  VA has complied with the notice and duty to assist 
provisions of the VCAA.  Specifically, the veteran was 
advised by VA of the information required to substantiate the 
claim on appeal.  In this regard, the Board notes that 
collectively, by various informational letters, an April 2002 
rating decision, a December 2002 statement of the case (SOC), 
an April 2003 supplemental statement of the case (SSOC), and 
May 2003 VCAA letter, the appellant was provided with 
information regarding the evidence needed to substantiate his 
claim, and informed of what VA had done and would do to 
obtain evidence for his claim.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In a January 1993 letter, the RO ask the veteran to supply 
stressor information.  In a March 1993 response, the veteran 
supplied general stressor information, which he expanded in 
his February 2003 testimony.  In a September 1997 SSOC, the 
RO informed the veteran that the Social Security 
Administration (SSA) had indicated that it could not locate 
the veteran's file.  Some of the medical records used by the 
SSA in its decision are associated with the record.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  In a November 30, 2001 letter, he 
was informed of the need to submit new and material evidence 
sufficient to reopen his previously denied claim.  
Additionally, in a May 2003 VCAA letter and the December 2002 
SOC and April 2003 SSOC, the appellant was given specific 
information with respect to the changes in the law under the 
VCAA, as well as to the new VA duties to assist pursuant to 
the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The appellant was also given the opportunity to 
identify additional relevant evidence that may substantiate 
his claim.  The Board notes that the veteran provided 
testimony at an RO hearing and that he and his representative 
have provided additional comment and arguments.  The Board is 
not aware of the existence of additional relevant evidence 
needed to warrant reopening the veteran's claim.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his service-connection claim and has obtained 
and fully developed all relevant evidence necessary for an 
equitable disposition.  Moreover, in light of the decision to 
reopen the veteran's claim, the Board finds that there has 
been no prejudice to the veteran in this case that would 
warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio, 16 Vet. App. at 
187; Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The Board acknowledges that the RO decision on appeal 
discussed the issue of service connection for PTSD on the 
merits.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that the RO first denied a claim for 
entitlement to service connection for a nervous condition 
(diagnosed as an acute schizophrenic episode) in a December 
1975 rating decision.  By a letter dated the same month, the 
veteran was notified of the RO's action and was advised of 
his appellate rights, but no appeal was initiated within one 
year of the notification.  In January 1989, the veteran filed 
a claim for service connection for PTSD.  In a March 1989 
rating decision, the RO denied his claim for service 
connection for PTSD, noting there was no evidence that the 
veteran had been diagnosed with PTSD.  The veteran was 
notified of the RO's action and advised of his appellate 
rights the same month, but no appeal was initiated within one 
year of the notification.  The Board notes that a newly 
diagnosed disorder, even if medically related to a previously 
diagnosed disorder, is not the same claim for jurisdictional 
purposes when it has not been previously considered.  As 
such, a claim for service connection for PTSD is not the same 
as the earlier claim for a nervous disorder.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  In an August 1993 
rating decision, the RO determined that a new factual basis 
had not been established to reopen the veteran's claims for 
service connection for PTSD or a right ankle disorder and 
denied entitlement to a nonservice-connected (NSC) pension.  
In an August 1993 letter, the RO notified the veteran of the 
denial of NSC pension benefits but failed to advise him of 
the determinations that new and material evidence sufficient 
to reopen his service connection claims had not been 
received.  Thus, this rating decision did not become final 
with regard to the issues of whether new and material 
evidence had been received to reopen the veteran's claims for 
service connection for PTSD and a right ankle disorder.  
38 U.S.C.A. § 5401(West 2002); 38 C.F.R. § 3.104 (2003); see, 
e.g., Thompson v. Brown, 8 Vet. App. 169, 175-176 (1995).

In an April 2002 rating decision, the subject of this appeal, 
the RO confirmed the denial of service connection for PTSD.  
The veteran was notified of this decision and was advised of 
his appellate rights the same month; he perfected an appeal 
within one year of notification. 

Since the veteran did not perfect an appeal of the March 1989 
rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the veteran's claim for service connection for PTSD has been 
received.  

The evidence presented or secured since the last final denial 
of the veteran's claim for PTSD in March 1989 includes 
additional VA treatment records, some of which show a 
diagnosis of PTSD related to the Vietnam War; various VA 
examination reports indicating that the veteran does not meet 
the diagnostic criteria for PTSD even though VA medical 
records show treatment for PTSD, testimony from the veteran 
regarding his stressors to include mortar and rocket attacks 
while serving in Vietnam, and statements from the veteran and 
his representative.  At the time of the March 1989 rating 
decision, the veteran had not been diagnosed with PTSD.  The 
Board finds that VA treatment records indicating that the 
veteran has PTSD due to service in the Vietnam War and the 
veteran's testimony describing mortar and rocket attacks bear 
directly or substantially on the specific matter and are so 
significant that they must be considered to fairly decide the 
merits of the claim.  Accordingly, the veteran's claim of 
entitlement to service connection for a PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001). 


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for PTSD, the claim is REMANDED 
for de novo review.

The Board notes that the duty to assist includes attempting 
to verify in-service stressor(s), obtaining VA treatment 
records, and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
Board observes that the veteran served in Vietnam between 
July 1971 and February 1972.  Between July 1971 and December 
1971, the veteran was with Battery C, 4th Battalion, ARA 77 
Artillery in Phu Bai and from December 1971 to February 1972 
he was with Company B, 159th AVN, Battalion (AMBL) in Da 
Nang.  At an RO hearing, the veteran reported several 
stressor incidents, one of which might be capable of 
verification.  He indicated that while at Phu Bai the camp 
was subject to mortar and rocket attacks.  The veteran also 
testified that a soldier in his unit killed himself during 
one of these attacks, but the veteran did not know his name.  
He also reported that he went on patrol around the perimeter 
at Phu Bai, but because the village was considered friendly 
he could not return fire without permission.

Because the veteran did not engage in combat with the enemy, 
his lay statements alone are not enough to establish the 
occurrence of the alleged stressor(s).  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2003); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  The Board feels that another attempt should be made by 
the RO to ask the veteran to provide a comprehensive 
statement regarding his alleged stressor incidents.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In addition, the RO should prepare a letter asking the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to provide any available information, which might corroborate 
the veteran's alleged in-service stressor(s), in particular, 
verifying whether Phu Bai was subject to mortar and rocket 
attacks from July to December 1971 while Battery C, 4th 
Battalion, ARA 77 Artillery was stationed there.

The veteran testified that he has received psychiatric 
treatment only from VA since 1975.  On remand, the RO should 
obtain recent and any missing VA records.

Finally, since the record shows multiple psychiatric 
diagnoses, including PTSD, schizophrenia with depression 
component, substance abuse, and schizoaffective disorder, the 
veteran should be afforded a VA psychiatric examination to 
provide an opinion as to whether any psychiatric disorder 
found on examination may be related to service, to include 
due to in-service stressors.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the duty to assist provisions of the 
VCAA.  See Bernard, 4 Vet. App. at 393.  Therefore, for these 
reasons, a remand is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged combat stressor incident(s) with 
dates of incidents while serving in 
Vietnam (July 1971 to February 1972).

2.  The RO should obtain and associate 
with the claims file copies of VA 
treatment records from the Central 
Alabama VA Health Care System not already 
associated with the claim file from 1975 
to the present.  If records for the 
veteran are not found, the VA provider 
should furnish a statement indicating 
that such records have been destroyed 
and/or no longer exist.

3.  The RO should prepare a letter asking 
the USASCRUR to provide any available 
information, which might corroborate the 
veteran's alleged in-service stressor(s).  
The veteran served on active duty from 
December 1970 to February 1972.  He was 
in Vietnam from July 1971 to February 
1972 with Battery C, 4th Battalion, ARA 
77 Artillery in Phu Bai and from December 
1971 to February 1972 he was with Company 
B, 159th AVN, Battalion (AMBL) in Da 
Nang.  The veteran claims he was 
subjected to mortar and rocket attacks 
while stationed at Phu Bai.  The RO must 
provide the USASCRUR with copies of any 
personnel records obtained, showing 
service dates, duties, and units of 
assignment, and the veteran's stressor 
statements and testimony.

4.  After items 1 through 3 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that was established by the 
record, including the alleged mortar and 
rocket attacks.  If none was verified, 
the report will so state.  This report is 
then to be added to the claims file. 

5.  After items 1 through 4 are 
completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a 
psychiatrist, who has not already 
examined him, to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  The claims file and 
copies of 38 C.F.R. § 4.125(a) and this 
REMAND must be reviewed by the examiner 
in conjunction with the examination.  All 
special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.  
The examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The examiner 
should provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of mortar and rocket attacks in 
1971.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor(s) 
was as a result of incidents in Vietnam 
during 1971 (see (b) above).  If so, the 
examiner should also comment explicitly 
upon whether there is a link between such 
a stressor and the current symptoms, if 
any.  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

6.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
obligations in accordance with the recent 
decision in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, as well as 
necessary to comply with 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)), and any 
other legal precedent are fully complied 
with and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

7.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claim for PTSD, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



